PEDERSON, Justice,
concurring specialty-
Even though I agree that Chief Justice Erickstad has adequately described the pertinent events and occurrences and has correctly applied the law and precedent thereto, I find myself concurring reluctantly because the appearance of fairness is somehow lacking.
One of the teaching tools used by the late, great Dean Thormodsgard in explaining real property rights at the University of North Dakota Law School was “the bundle of sticks” theory.1 Apparently minerals can, in theory, be “severed” from the surface merely by becoming owned by one who does not own the land surface. Bilby v. Wire, 77 N.W.2d 882 (N.D.1956). At least in theory then, the tax assessor should assess the surface separately from the minerals.2 See §§ 57-02-24 and 57-02-25, NDCC, which require assessment of minerals. There is some doubt that assessors do any such thing in real life.
Also, in theory, one man should not have to pay another’s tax, unless it is true that we are surely our brother’s keeper, or there is an obligation upon surface landowners arising out of something labeled a “relation-back” theory. I think that the majority opinion misapprehends Conlin v. Metzger, 77 N.D. 620, 44 N.W.2d 617 (1950); however, it has no bearing upon the results in this case.
In a 1974 article labeled “Severed Mineral Interests,” Ernest R. Fleck wrote in 51 N.D. L.Rev. 369:
*235“The severance of the mineral estate from the surface estate in land has caused some problems, litigation and legislation over the years, but these were minimized by general acceptance of the doctrine of mineral estate dominance. Today, however, there appears to be an erosion of this concept and an increased concern for the rights of the surface owner.” [Emphasis supplied.]
Apparently Mr. Fleck’s use of the term “dominance” of the mineral estate over the surface estate had nothing to do with paying taxes but only described the relationship between surface ownership and mineral ownership insofar as it related to the easement of necessity required for access. The dominant estate is one which, of necessity, depends upon another estate, a ser-vient estate, for enjoyment. See Words and Phrases, “Dominant Estate or Tenement” and “Tenement.”
I am not prepared to suggest a solution, but the dominant estate doctrine should not favor a mineral owner over a surface owner with regard to payment of taxes. In this respect, they ought to be equal to each other and to each of the other parts of the “bundle of sticks.”
. Justice Sand wrote in Reiss v. Rummel, 232 N.W.2d 40, 43 (N.D.1975), that mineral owners often are entrepreneurs actively soliciting and canvassing farmers to sell or lease oil and gas rights in their lands which were primarily used for agricultural purposes. We shouldn’t be applying equity rules to burden the farmer with obligations that solely benefit entrepreneurs if the result is unfair. Rules of equity should be tools to reach justice and fairness — not to avoid fairness. That is what we tried to say in Farmers Cooperative Ass’n of Churchs Ferry v. Cole, 239 N.W.2d 808, 814 (N.D.1976), and as this court said in Baker v. Minot Public School Dist. No. 1, 253 N.W.2d 444, 451 (N.D.1977):
“A lack of precedent is no obstacle to equitable relief which may be appropriate in a particular factual setting.”
If we must, in this case, protect the interests of the entrepreneurs, maybe we should treat the Noss descendants and the Jacobson assignees as owning not “severed” property, but as cotenants with an “interest in common.” See § 47-02-08, NDCC. Thus, at least, the Jacobson assignees would be obligated to participate in the costs of redemption under Chapter 28-24, NDCC.
If the law of equity doesn’t permit us to do equity, we should suggest some legislative attention.

. The Wisconsin Supreme Court recently indicated that “bundle of sticks” is a legal philosophy. Wisconsin Tel. Co. v. City of Milwaukee, 271 N.W.2d 362, 367 (Wis.1978). See other definitions of terms in Sox v. Miracle, 35 N.D. 458, 160 N.W. 716 (1916).


. See 4 Summers, Oil and Gas, § 781 et seq., Taxation.